Citation Nr: 0521858	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  96-46 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to an initial compensable rating for a lumbar 
spine disability prior to November 1, 1995.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for a lumbar spine disability on and after November 
1, 1995. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan



INTRODUCTION

The veteran served on active duty from December 1981 to 
December 1984, and from October 1989 to October 1993.

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal of a February 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi. In that decision, the RO 
granted the veteran's claim for service connection for 
lumbosacral strain, assigning a noncompensable evaluation 
from October 4, 1993.  

In August 1994, jurisdiction over the veteran's claims file 
was transferred to the RO in St. Petersburg, Florida.  In 
February 1997, the rating for his low back disability was 
increased to 10 percent, effective November 1, 1995.  

In May 1998, the Board remanded the appeal to the RO for 
additional development. In December 2002, the RO increased 
the veteran's disability rating for his low back disability 
to 20 percent, effective November 1, 1995.  The Board 
remanded this case to VA's Appeals Management Center in 
August 2003, for further development, which has now been 
completed.  


FINDINGS OF FACT

1.  Prior to November 1, 1995, the veteran's low back 
disability was manifested by subjective complaints of back 
pain without significant limitation of motion or neurological 
dysfunction noted on either private or VA examinations.  An 
x-ray of the lumbar spine was normal.  

2.  On and after November 1, 1995, the veteran's low back 
disability has been manifested by degenerative disc disease 
with recurrent attacks and intermittent relief, moderate 
limitation of motion with forward flexion limited to 60 
degrees, and back pain that occasionally radiated into the 
left leg but no reported neurologic deficit.

3.  The veteran reports periods of bedrest lasting three days 
each, and occurring about twice a month, but treatment 
records show no periods of doctor prescribed bedrest.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the veteran's 
low back disability have not been met prior to November 1, 
1995.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71(a), 
Diagnostic Codes 5292, 5295 (2002).  

2.  The criteria for an evaluation of 40 percent for the 
veteran's low back disability have been met from November 1, 
1995.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71(a), 
Diagnostic Code 5293. (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 
2000).  Among other things, the VCAA eliminated the well-
grounded-claim requirement and modified the Secretary's 
duties to notify and assist claimants.  

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004) the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (2003) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession.

In letters dated in October 2002 and March 2004, the RO and 
AMC informed the veteran of the evidence needed to 
substantiate his current claim.  These letters as well as the 
statement of the case and supplemental statements of the case 
informed him of who was responsible for obtaining what 
evidence.  The March 2004 letter told him that if he had any 
evidence that pertained to his claims, he should send it to 
VA.  This notice substantially complied with requirements of 
notice element (4).

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the VCAA notice regarding his claim for a TDIU was 
sent to the veteran before the initial rating action being 
appealed, but the letter regarding his claim for an increased 
rating for his back disability was sent subsequent to the 
initial rating action currently being appealed.  However, 
more recently the Court has held that the lack of VCAA notice 
prior to initial adjudication of the claim is adequately 
remedied by providing such notice thereafter, as was done in 
this case.  

Moreover, it does not appear from a review of the record that 
any clinical evidence relevant to the veteran's current 
claims. In addition, pursuant to the VCAA, the veteran has 
received a recent VA examination.  The examiner had access to 
all the relevant evidence of record and provided the 
necessary medical findings and opinions to evaluate the 
veteran's current claims for a TDIU and an increased rating 
for a low back disability.  

I. Factual Basis. I 

During a VA examination conducted in November 1993 the 
veteran gave a history of low back pain.  Evaluation revealed 
full range of motion in all planes.  There were no radicular 
signs or symptoms.  Straight leg raising was within normal 
limits.  The diagnosis was low back strain.  

During a private medical evaluation conducted in September 
1994, the veteran complained of non-radiating pain in the low 
back.  The veteran could flex his low back to a point where 
he could almost touch the floor with his fingertips and had 
normal reversal of the lumbar curve.  Lateral bending was 20 
degrees on either side and rotation was "good."  There was 
20 degrees of extension in the low back.  No muscle spasm was 
noted and sitting straight leg raising was to 90 degrees 
bilaterally without discomfort.  Deep tendon reflexes were 
equal and active.  It was reported that an x-ray of the 
lumbar spine showed absolutely no evidence of degenerative 
arthritis or any other abnormality.  The doctor noted that he 
could find nothing but subjective complaints.  

During VA treatment in December 1995 a history of chronic low 
back pain with intermittent radiculopathy was noted.  An MRI 
found an asymmetric small disc bulge to the left at the L5-SI 
level.  Multilevel facet joint hypertrophy was also noted.  

In August 1996 the veteran was reported to have localized and 
non-radiating pain in the inferior most portion of the lower 
lumbar spine.  There was full range of motion.  Motor 
strength and sensation were intact.  He received two steroid 
epidural injections in November 1996 with only four days 
relief of back pain due to facet disease.  

In April 1997 it was reported that medication for pain was 
working and the veteran was not interested in facet joint 
injections at that time.  During treatment in late 1997 for 
low back pain, the veteran received an injection for pain in 
the right lumbar paraspinal muscles.  

The veteran was afforded occasional treatment during 1998 for 
chronic low back pain.  He was seen in November 1999 for low 
back pain radiating into the left buttock and he reported 
having these symptoms off and on since 1994.

He was seen occasionally in 2000 for low back complaints.  In 
June 2000 he reported that the pain was daily. A VA MRI study 
of July 2000 revealed mild bilateral facet arthropathy from 
L1 to L4 with partial disc desiccation at L4-L5.  There was 
mild facet arthropathy at this level, as well as a small 
midline focal disc protrusion indenting the anterior thecal 
sac at this level, which could be causing impingement upon 
the budding L5 nerve roots. L5-S1 partial disc dehydration 
was noted as well as findings that could represent a tear, as 
well as a small focal disc protrusion paracentrally to the 
left that could be causing nerve root impingement at L5-S1.  

In February 2001 the veteran was seen by the VA with 
complaints of an exacerbation of low back pain after doing 
yard work.  In April 2001 he was seen with low back pain so 
severe that he was unable to dress himself.  Evaluation 
revealed 2+ deep tendon reflexes in both legs and intact 
sensation.  

In July 2001 the veteran was seen again after pulling his 
back.  The pain radiated into the left leg at the knee level.  
Personnel records reveal that the veteran applied for sick 
leave due to low back pain in October 2001, February and 
March 2002, and June and August 2002.  The period of time 
requested was generally 12 to 13.5 hours.  

On VA examination in January 2002 the veteran complained of 
daily back pain that radiated into the left buttock and lower 
extremity.  It was reported that a recent MRI study showed 
degenerative arthritis in the lumbar spine and degenerative 
disc disease at the L4-5 and L5-S1 levels.  Examination 
revealed no reflex, sensory, or motor deficits and straight 
leg rising was negative.  There was an inch of quadriceps 
atrophy on the left.  Heel and toe raising was good, but 
there was decreased tone in the left gluteal.  He had 65 
degrees of flexion in the lumbar spine, 30 degrees of right 
and left bending, and 20 degrees of extension.  The diagnosis 
was degenerative disc disease with left sided radiculopathy 
involving the L4-L5 and L5-S1 levels.  

VA clinical records reflect treatment during 2002 for 
increasing low back pain and muscle spasms in the low back, 
for which the veteran was prescribed muscle relaxants.  In 
March 2002 the veteran was noted to have a three-week 
exacerbation of low back pain.  He was also reported to have 
tight lower extremity musculature, which could be due to low 
back pain.  The veteran was instructed in home exercises and 
provided a back support.  In April 2002 the veteran was 
provided a TENS unit treatment for his back pain.  

During VA outpatient treatment in May 2003 the veteran was 
noted to suffer from chronic recurrent back pain that 
produced some disability and could cause him to miss work 
from time to time.  In July 2003 it was noted that the 
veteran could walk on his toes and heels and he could bend 
until he was within several inches of touching his toes.  
Lumbar extension was relatively good and motor sensory 
examination was within normal limits without evidence of 
myelopathy.  Straight leg raising caused non-radiating back 
pain.  There was some lumbosacral tenderness but no muscle 
spasm.  

A July 2003 VA MRI study of the lumbar spine no significant 
interval change since his July 2000 study.  During VA 
treatment in August 2003 the veteran was injected with 
Kenolog at the L5-S.  The following month the veteran was 
given medication (Oxycodone) for intractable back pain.  In 
January 2004 he was given an injection of epidural steroid in 
the lumbar spine.  He continued to be seen through April 2004 
with complaints of back pain, and received medication.

During a VA examination in June 2004 the veteran said that he 
had difficulty functioning and was awakened at night due to 
low back pain. He reported getting lefty sided sciatica a 
couple of times a month and he said that he got flare-ups of 
pain which would required him to go to bed for approximately 
three days.  On evaluation the veteran was noted to have 
difficulty taking off his shoes and pants.  

The veteran had 60 percent flexion in the lumbar spine and 30 
degrees of right and left lateral bending.  There were 10 
degrees of extension and 5 degrees of right and left 
rotation.  There was no instability, fatigability or 
incoordination.

Straight leg raising was negative and there were no weakness, 
muscle spasm, or atrophy.  His pelvis was level.  Gluteal 
tone was good and no reflex, sensory, or motor defects were 
reported.  There was no paralysis or partial paralysis of any 
nerves.  Repeated motion did not cause an increase in low 
back pain nor did it result in decreased range of motion.  
There were no persistent symptoms compatible with sciatic 
neuropathy. The diagnosis was degenerative disc disease of 
the lumbar spine and coccydynia.

II.  Legal Analysis.  

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A.§ 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
An evaluation of the level of disability present also 
includes consideration of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
symptoms on the functional abilities.  38 C.F.R. § 4.10. 

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating. 38 C.F.R. § 4.7 (2004). When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).

The veteran has been assigned a 0 percent rating for his low 
back disability under the provisions of 38 C.F.R. § 4.71(a) 
Diagnostic Code 5295,from the date of his claim for service 
connection to November 1, 1995.  The veteran has been 
assigned a 20 percent disability for his lumbar spine 
disability since November 1, 1995 under the provisions of 
38 C.F.R. § 4.71(a) Diagnostic Code 5295-5293.  

Diagnostic Code 5295, effective prior to September 26, 2003, 
provides a noncompensable rating for slight subjective 
symptoms only.  A 10 percent rating is assignable if there is 
characteristic pain on motion and a 20 percent rating is 
assigned with muscle spasms on extreme forward bending, loss 
of lateral spine motion, unilateral, in the standing 
position.  A maximum disability rating of 40 percent for 
severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo- arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71(a), 
Diagnostic Code 5295 (1995).

The rating criteria of Diagnostic Code 5292 are also 
applicable to the veteran's low back disorder. Prior to 
September 26, 2003, under the criteria of Diagnostic Code 
5292 slight limitation of motion in the lumbar spine warrants 
a 10 percent evaluation.  Moderate limitation of motion of 
the lumbar spine warrants a 20 percent rating and a 40 
percent rating is warranted for severe limitation of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

The words "slight", "moderate," and "severe" are not defined 
in the VA Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  See 38 
C.F.R. § 4.6 (2004).  The use of descriptive terminology such 
as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2004).

The Board notes that the veteran was also found to have 
symptoms of degenerative disc disease of the lumbar spine 
prior to September 26, 2003.  It is noted in this regard that 
the VA promulgated new regulations amending the rating 
criteria for intervertebral disc syndrome, effective 
September 23, 2002.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) (codified at 38 C.F.R. pt. 4).  

Under the regulations applicable prior to September 23, 2002, 
a 10 percent rating was assigned for mild symptoms of 
intervertebral disc syndrome.  A 20 percent rating was 
assigned for moderate intervertebral disc syndrome, with 
recurring attacks.  Severe intervertebral disc syndrome, with 
recurring attacks, with intermittent relief, warranted a 40 
percent evaluation.  A 60 percent rating was warranted for 
symptoms of intervertebral disc syndrome if pronounced and 
resulting in little intermittent relief; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc 38 C.F.R. § 4.71, Diagnostic Code 
5293 (2002).

Under the revised criteria, VA is to evaluate intervertebral 
disc syndrome (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least one week, but less than 2 weeks, during the past 12 
months a 10 percent rating will be assigned.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent is warranted. Incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months warrants a 40 percent rating.  Id.

Incapacitating episodes are defined as periods of physician 
prescribed bedrest.  38 C.F.R. § 4.71a, Diagnostic Code 5293, 
Note 1 (2003).

Effective September 26, 2003, the diagnostic code for 
intervertebral disc disease was renumbered as 5243.  The 
rating criteria were unchanged, except that new criteria for 
evaluating the orthopedic component of back disease were 
adopted.  38 C.F.R. § 4.71a (2004).

Effective on September 26, 2003 the General Rating Formula 
for Diseases and Injuries of the Spine came into effect.  

The formula is as follows:

(For diagnostic codes 5235 to 5243 unless 
5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes): With or 
without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in 
the area of the spine affected by 
residuals of injury or disease.  Under 
the revised criteria a 100 percent 
scheduler evaluation is assigned if there 
is unfavorable ankylosis of the entire 
spine.  A 50 percent rating is assigned 
if there is unfavorable ankylosis of the 
entire thoracolumbar spine.  A 40 percent 
rating is assigned if there is 
unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine.  

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation. The 
normal combined range of motion of the 
cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The 
normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.  

68 Fed. Reg. 51,456-7 (Aug. 27, 2003) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243 (2004)).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 90 degrees. Normal extension is 0 to 
30 degrees. Normal lateral flexion as well as rotation is 0 
to 30 degrees to the left and right. 38 C.F.R. § 4.71a, Note 
(2), following General Rating Formula for Disease and 
Injuries of the Spine (2004).

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 
1 Vet. App. 308 (1991), that the version most favorable to 
the claimant be applied when there has been a change in 
rating criteria has been overruled to the extent that it 
conflicts with authority established by the Supreme Court and 
United States Court of Appeals for the Federal Circuit); see 
also VAOPGCPREC 7-2003.

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods. 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, the Board 
has the duty to adjudicate the appellant's claim under the 
old regulation for any period prior to the effective date of 
the new diagnostic codes, as well as under the new diagnostic 
code for the period beginning on the effective date of the 
new provisions.  Wanner v, Principi, 17 Vet. App. 4, 9 
(2003), vacated on other grounds 370 F.3d 1124 (Fed. Cir. 
2004).

A liberalizing law will generally be held to have no 
retroactive effects.  VAOPGCPREC 7-2003.  Thus if the veteran 
could receive a more favorable result under the new rating 
criteria it would not have a retroactive effect, and could be 
applied from its effective date.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the Court has held that it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the 
question for consideration is the propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of a "staged rating" is required.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, or incoordination.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).


Prior to November 1, 1995

The VA examination conducted in 1993 showed a normal range of 
lumbosacral spine motion without any reported functional 
limitations.  

The private evaluation conducted in late 1994 reported ranges 
of lateral bending and extension that were less than full as 
currently defined by VA, but the examiner apparently did not 
consider these ranges abnormal inasmuch as he found only 
subjective complaints.  The ranges of motion reported on the 
1994 examination would not warrant a 10 percent under the 
current formula for rating back disabilities.  Although those 
criteria would not apply to the evaluation in 1994, they do 
provide guidance as to what should be considered "slight" 
limitation of motion under Diagnostic Code 5292.  

Because no functional limitation was reported, those factors 
could not serve as the basis for finding limitation of motion 
that would warrant a compensable rating.  38 C.F.R. §§ 4.40, 
4.45.

The veteran was not found to have lumbosacral strain during 
this period.  Therefore, a compensable evaluation is not 
warranted under Diagnostic Code 5295.

An X-ray of the low back performed in September 1994 was 
essentially normal.  Thus a 10 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5003 for noncompensable 
limitation of motion and arthritis is not warranted.  This 
evidence demonstrates that prior to November 1, 1995 the 
veteran demonstrated only subjective symptomatology of a 
lumbosacral strain.  

Neither the 1993 VA examination or the 1994 private 
evaluation of the veteran's back reported any pain on motion 
of the low back.  Therefore a compensable rating for the 
veteran's low back disability prior to November 1, 1995 is 
not warranted under the provisions of Diagnostic Code 5295.  
Moreover, neither of these examinations demonstrated any 
significant limitation of motion in the lumbar spine.  Since 
that is the case a 10 percent rating prior to November 1, 
1995, for the veteran's low back disability under Diagnostic 
Code 5292 is also not warranted.  

On and After November 1, 1995.

The evidence of record indicates that the veteran's low back 
disability since November 1, 1995 involves disc disease in 
the lumbar spine and has been productive of periodic episodes 
of low back pain that occasionally radiates into the left 
leg.  Muscle spasms were also occasionally reported and the 
episodes of low back pain, which has apparently been severe 
during exacerbations, and has required frequent periods of 
bedrest.  These have necessitated periodic injections into 
the lumbar spine area.  The symptoms reportedly abate after 
treatment.

The record thus shows recurrent episodes with intermittent 
relief.  The severity of the veteran's pain, and the extent 
of bedrest indicate a severe disability.  Accordingly, the 
Board finds that the disability approximates the criteria for 
a 40 percent rating under the old version of Diagnostic Code 
5293.

The veteran has generally not been found to have muscle 
spasm, and has never been found to have absent ankle jerk or 
neurologic findings appropriate to the site of the diseased 
disc.  His disability, therefore, does not meet or 
approximate the old criteria for a 60 percent rating under 
Diagnostic Code 5293.  38 C.F.R. § 4.7, 4.21 (2004).  
Examiners have specifically ruled out functional factors that 
would justify an evaluation in excess of 40 percent.  
38 C.F.R. §§ 4.40, 4.45.

Diagnostic Codes 5292 and 5295 do not provide for evaluations 
in excess of 40 percent.

Turning to the new criteria contained in Diagnostic Code 
5293/5243, the recent VA examination reports episodes of 
sciatica about twice a month that render him bed ridden for 
approximately three days per episode.  The treatment records, 
however, show that the disability has been treated by 
medication and injections, without any orders for bedrest.  
There is no other evidence of doctor prescribed bedrest.  
Thus, incapacitating episodes, as defined in the rating 
criteria, have not been demonstrated.

The new alternate criteria do not provide a basis for an 
evaluation in excess of 40 percent.  No significant 
additional neurological disability has ever been found.  An 
evaluation in excess of 40 percent under the new General 
Rating Formula for Diseases and Injuries of the Spine 
requires ankylosis.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 
86).  The veteran has significant motion in the lumbosacral 
spine.  Ankylosis, therefore, has not been shown.

Extraschedular Rating

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case the veteran has 
reported significant periods of lost time from work.  He has 
not reported any loss of income or employment opportunities.  
The 40 percent rating is intended to compensate for loss of 
income from a severe disability.  38 C.F.R. § 4.1.  Marked 
interference with employment has not been shown, and the 
veteran's disability has not required any periods of recent 
hospitalization.  Therefore it is not necessary to refer this 
claim for consideration of an extraschedular rating.

Reasonable Doubt

The doctrine of reasonable doubt provides that when the 
evidence is evenly balanced, or in equipoise, doubt is 
resolved in favor of the claimant, and the claimant prevails.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Gilbert Court elaborated that:

I]f a fair preponderance of the evidence 
is against a veteran's claim, it will be 
denied and the 'benefit of the doubt' 
rule has no application; if the veteran 
establishes a claim by a fair 
preponderance of the evidence, the claim 
will be granted and, again, the rule has 
no application; if, however, the play is 
close, i.e., 'there is an approximate 
balance of positive and negative 
evidence,' the veteran prevails.  
Gilbert v. Derwinski, 1 Vet. App. at 56. 

In this case the preponderance of the evidence is against the 
grant of a compensable evaluation prior to November 1, 1995; 
or a 40 percent rating on and after that date.  The doctrine 
of reasonable doubt does not provide a basis for granting 
higher initial evaluations for the back disability than have 
been granted in this decision.


ORDER

Entitlement to an initial compensable rating for a lumbar 
spine disability prior to November 1, 1995, is denied.  

Entitlement to an initial evaluation of 40 percent for a 
lumbar spine disability is granted, effective November 1, 
1995.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


